Order entered January 29, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01183-CR
                                      No. 05-19-01184-CR

                        BRADLEY MORRIS KNIERIEM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 401-81009-2018 & 401-81010-2018

                                            ORDER
       The deadline for filing the reporter’s record, initially November 16, 2019, was extended

to December 16, 2019. When it was not timely filed, we notified court reporter Kimberly

Tinsley by postcard dated December 18, 2019 and directed her to file by January 17, 2020 (1) the

reporter’s record, (2) written verification that no hearings were recorded, or (3) written

verification appellant had not requested the reporter’s record. To date, the reporter’s record has

not been filed and we have had no communication from Ms. Tinsley.

       We ORDER the reporter’s record filed by February 18, 2020. We caution Ms. Tinsley

that the failure to file the reporter’s record by that date may result in the Court taking whatever
remedies it has available to ensure these appeals proceed in a timely fashion, which may include

ordering she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; to Kimberly Tinsley, official court reporter, 401st

Judicial District Court; and to counsel for all parties.




                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE